           Case 1:19-cv-08655-LGS Document 34 Filed 04/30/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ULKA ROWE,                                                   :
                                            Plaintiff,        :
                                                              :   19 Civ. 8655 (LGS)
                            -against-                         :
                                                              :         ORDER
 GOOGLE LLC,                                                  :
                                            Defendant. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 21, 2020, Plaintiff filed a letter motion requesting a conference to

address certain discovery disputes and jointly requesting with Defendant an extension to fact

discovery. (Dkt. No. 28);

        WHEREAS, on April 27, 2020, Defendant filed a letter response. (Dkt. No. 30);

        WHEREAS, on April 27, 2020, pursuant to this Court’s Order at Dkt. No. 29, the parties

jointly filed a letter further explaining the request for an extension to fact discovery. (Dkt. No.

31). It is hereby

        ORDERED that a discovery conference will be held on May 14, 2020, at 10:40 a.m.

The conference will be telephonic. The time of the conference is approximate, but the parties

shall be ready to proceed by that time. The parties shall be prepared to discuss the discovery

disputes and the proposed discovery extension at the conference. It is further

        ORDERED that, by May 7, 2020, the parties shall file a joint letter, providing the court

with one telephone call-in number for a conference call, and if necessary a passcode. The parties

shall ensure they are all dialed into the conference call by the appointed conference time. If the

parties are not able to arrange a conference call, they shall contact the Courtroom Deputy, Mr.
         Case 1:19-cv-08655-LGS Document 34 Filed 04/30/20 Page 2 of 2


James Street, at 212-805-4553, as soon as possible and no later than May 7, 2020, at noon, to

make other arrangements.

       The Clerk of Court is respectfully requested to close the motion at Dkt. No. 28.

Dated: April 30, 2020
       New York, New York




                                                2
